Title: From John Adams to Alexander Bryan Johnson, 30 November 1822
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir.
Montezillo November 30th 1822

A paroxism of ill health, which has confined me to my Chamber for several days, has prevented me from sooner acknowledging your favour of the 11th Instant. I sincerely wish it were in my power to comply with your request, by sending you copies of all my writings, which have been printed—They have been so dull that they have fallen abortive from the press and have never made much fortune in the world.
Lewis the 15th of France, is reported to have had One–hundred and Six Children, but I believe he never kept a Register of the Wives and Daughters that produced them. Probably he never saw Ten of them in his life. My little literary brats have been scattered about the World with as little caution. Many of them I have never seen since they were born—I have not a copy of the greatest part of them, and duplicates only of the enclosed—The Volume of “discourses on Davila”—is out of print. From 1809 to 1812 or 13, I wrote some account of my conduct under the Commission for peace and my Embassy to Holland, but I have not a copy of them at my command—They were originally published in the Boston Patriot. My Son says he cannot conceive how you can write upon the “Philosophy of human knowledge” without having something metaphysical in it. How much fame you may acquire by your book, I know not, but I venture to prophesy that you would make more profit by arguing one Cause at the bar or filling one Writ in your Office, than you or I shall make by all the Books we have ever written or may write. American books do not Sell in America.With my best love to Mrs: Johnson and all the family, I am, / Your Hble Servt.
John Adams